                              Case 4:21-mb-02840-LAB Document 2 Filed 02/17/21 Page 1 of 7
 SEARCH WARRANT (REV. 3/13)


                                                   UNITED STATES DISTRICT COURT
                                                                    for the District of Arizona
                                            In the Matter of the Search of
                                                                                                                                 No.       21-02840MB
                       (Briefly describe the property to be searched or identify the person by name and address)


    1. 3455 North Geronimo Avenue, Tucson, Arizona 85705;
                                                                                                                                      SEARCH WARRANT
    2. 1111 East Limberlost Drive, Trailer #6, Tucson, Arizona 85719;

    3. A gray 2010 Toyota Corolla, bearing Arizona license plate number 2ZA2CAA
       and vehicle identification number JTDBU4EE8AJ072388, registered to Carlos
       Abraham Urquijo Haro, 3455 North Geronimo Ave., Tucson, Arizona 85705;
       and

    4. A black 1997 Jeep Grand Cherokee, bearing Arizona license plate W1A3BPA
       and vehicle identification number 1J4GZ58S3VC762729, registered to Ana
       Gloria Caudillo, 1001 West King Street, Tucson, Arizona 85705.

 USAO#: 2021R00344


TO:        Any authorized law enforcement officer

         Application and Affidavit having been made before me by a federal law enforcement officer, requesting the search
of the following ☐ person or ☒ premises known as (name, description and/or location):

           See Attachment A.I., attached and incorporated by reference herein

located in the District of Arizona is believed to conceal (identify the person or describe the property to be seized):

           See Attachment A.II., attached and incorporated by reference herein


        I find that the affidavit(s), and/or any recorded testimony, establish probable cause to search and seize the person
or property described.

           YOU ARE COMMANDED to execute this warrant on or before                                                  3/3/2021
                                                                                                                                (not to exceed 14 days)

          ☒      in the daytime 6:00 a.m. to 10:00 p.m.                                         ☐       at any time in the day or night as I find reasonable
                                                                                                        cause has been established.

       You must give a copy of the warrant and a receipt for the property taken to the person from whom, or from whose
premises, the property was taken, or leave the copy and receipt at the place where the property was taken.

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the United States Magistrate Judge who
authorized this warrant.

 Sworn to before me and signed telephonically.

          2/17/2021 11:00 AM
                              Date & Time Issued                                                                       Judge’s signature
 Tucson, Arizona                                                                                 Leslie A. Bowman, United States Magistrate Judge
                                City and State                                                                       Printed name and title
                          Case 4:21-mb-02840-LAB Document 2 Filed 02/17/21 Page 2 of 7
SEARCH WARRANT RETURN (REV. 03/13)


                                                             RETURN
 Case No.:               21-02840MB
 2021R00344


 DATE WARRANT                         DATE AND TIME                        COPY OF WARRANT AND RECEIPT FOR
 RECEIVED                             WARRANT EXECUTED                     ITEMS LEFT WITH




 INVENTORY MADE IN THE PRESENCE OF



 INVENTORY OF PERSON OR PROPERTY TAKEN PURSUANT TO THE WARRANT




                                                       NOT EXECUTED
            This Warrant was Not Executed.
             (check this box if the warrant was never executed and leave the sections above blank.)


                                                       CERTIFICATION

   I declare under penalty of perjury that this inventory is correct and was returned to the designated judge.


    Date:
                                                                           Executing Officer’s Signature



                                                                           Printed Name and Title
           Case 4:21-mb-02840-LAB Document 2 Filed 02/17/21 Page 3 of 7
                                                                              21-02840MB


                                     ATTACHMENT A

I.      PREMISES TO BE SEARCHED

The premises are described as private property identified as:

     (1) Target Residence #1 or TR-1: 3455 North Geronimo Avenue, Tucson, Arizona
         85705, which is further described as a parcel of land on which is situated a
         reddish/brown brick single-story, single-family residence that does share a wall with
         another building. The front door faces north and the driveway is on the north side
         of the property. The GPS coordinates are 32.27056, -110.96576. Images of TR-1
         are printed below. TR-1 is marked with a yellow box in the image on the far right.




                                               1
      Case 4:21-mb-02840-LAB Document 2 Filed 02/17/21 Page 4 of 7




(2) Target Residence #2 or TR-2: 1111 East Limberlost Drive, Trailer #6, Tucson,
    Arizona 85719, which is further described as a parcel of land on which is situated a
    tan and beige single-story trailer, single-family residence that does not share a wall
    with any other buildings. The driveway is on the east side of the property, and there
    is a black mailbox located at the street. The trailer and the black mailbox have the
    number “6” located on the north side of the property. The front door is located on
    the east side of the trailer, and the carport is located on the west side of the trailer.
    The GPS coordinates are 32.28332, -110.95391. Images of TR-2 are printed below.




(3) Target Vehicle #1 or TV-1: A gray 2010 Toyota Corolla, bearing Arizona license
    plate   number      2ZA2CAA       and    vehicle     identification   number
    JTDBU4EE8AJ072388, registered to Carlos Abraham Urquijo Haro, 3455 North
    Geronimo Ave., Tucson, Arizona 85705.

(4) Target Vehicle #2 or TV-2: A black 1997 Jeep Grand Cherokee, bearing Arizona
    license plate W1A3BPA and vehicle identification number 1J4GZ58S3VC762729,
    registered to Ana Gloria Caudillo, 1001 West King Street, Tucson, Arizona 85705.



                                            2
         Case 4:21-mb-02840-LAB Document 2 Filed 02/17/21 Page 5 of 7




II.    ITEMS TO BE SEIZED

1.     Controlled substances, including marijuana, cocaine, heroin, fentanyl, and
methamphetamine; and all paraphernalia for packaging, diluting, measuring and
distributing controlled substances, including, scales, wrapping material(s), shipping
material(s), and diluting agents;

2.      Books, records, receipts, notes, ledgers, motor vehicle title and registration records,
identification documents, and other papers relating to the transportation, ordering,
purchase, and distribution of controlled substances and the identification of persons
engaged in such activity;

3.     Books, records, invoices, receipts, records of real estate transactions, bank
statements and related records, passbooks, money drafts, letters of credit, money orders,
bank drafts, and cashier’s checks, bank checks, safe deposit box keys, money wrappers,
and other items evidencing the obtaining, secreting, transfer, and/or concealment of assets
and the obtaining, secreting, transfer, concealment and/or expenditure of money;

4.      United States and foreign currency, precious metals, jewelry, vehicles, electronics,
financial instruments, and other items having a value indicative of being the proceeds of
illegal drug trafficking or being involved in money laundering;

5.     Photographs, including still photos, negatives, video, films, undeveloped film and
the contents therein, and slides; in particular, photographs or video of co-conspirators, of
assets and/or controlled substances;

6.     Address and/or telephone books, rolodex indices and papers reflecting names,
addresses, e-mail addresses, social media account identifiers, telephone numbers, pager
numbers, fax numbers and/or telex numbers of co-conspirators, sources of supply,
customers, financial institutions, and other individuals or businesses with whom a financial
relationship exists;

7.    Indicia of occupancy, residency, rental and/or ownership of the premises described
in Attachment A, including utility and telephone bills, cancelled envelopes, rental,
purchase or lease agreements, deeds, registration and title documents, and keys;

8.   Electronic devices, including pagers and mobile phones, and the contents of their
memory, including contact lists, call logs, email and text messages, including any messages
                                              3
         Case 4:21-mb-02840-LAB Document 2 Filed 02/17/21 Page 6 of 7




received while in the possession of this warrant, information from social media
applications, photographs and videos, internet-browsing history and geo-location (GPS)
coordinates, including information sufficient to identify the user(s) of the device;

9.     All types of safes, including wall safes, floor safes, free-standing safes, locked
strong boxes, and locked containers;

10.   Firearms and ammunition, including handguns, pistols, revolvers, rifles, shotguns,
machine-guns, and any records or receipts pertaining to firearms and/or ammunition;

11.   The gray 2010 Toyota Corolla, bearing Arizona license plate number 2ZA2CAA
and vehicle identification number JTDBU4EE8AJ072388, registered to Carlos Abraham
Urquijo Haro, 3455 North Geronimo Ave., Tucson, Arizona 85705 (TV-1).

12.    The black 1997 Jeep Grand Cherokee, bearing Arizona license plate W1A3BPA and
vehicle identification number 1J4GZ58S3VC762729, registered to Ana Gloria Caudillo,
1001 West King Street, Tucson, Arizona 85705 (TV-2).




                                           4
    Case 4:21-mb-02840-LAB Document 2 Filed 02/17/21 Page 7 of 7




                                                  21-02840MB




2/17/2021
